Ilsley, J.
The appellee moves to dismiss the appeal in this case on. several grounds : one of which is that he has not been cited to answer the appeal.
In the petition for an order of appeal there is no prayer to cite the ap-pellee, nor was he cited ; and this is good ground for dismissal. Bolling v. Anderson, 10 A. 650. Walker v. Martolo, 13 La. 50. Pratt v. Enom, 5 A. 115.
It is therefore ordered, adjudged and decreed, that the appeal in this pase be dismissed, at the costs of appellant.
JJp'SVjmi'; J., recused.